MEMORANDUM **
Sam Ferris appeals pro se the district court’s judgment following a bench trial and the district court’s order denying two motions for reconsideration in his 42 U.S.C. § 1983 action, which alleged illegal search and seizure. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm in part and dismiss in part.
To the extent Ferris’s contentions raise issues of law, we have examined those issues and found them to be without merit.
To the extent Ferris’s remaining contentions require an examination of the facts elicited at trial, we dismiss the remainder of the appeal because Ferris failed to provide a trial transcript in violation of Federal Rule of Appellate Procedure 10(b)(2). See Syncom Capital Corp. v. Wade, 924 F.2d 167, 169 (9th Cir.1991) (per curiam).
AFFIRMED in part and DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.